Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The IDS submitted on 3-4-2021 is considered and entered under the QPIDS program.
The following is an examiner’s statement of reasons for allowance: 
The cited references neither singularly nor in combination teach all the limitations of the most recent amendment. The amendment including for claim 1, a wearable electronic device, comprising: a housing including a wall, the housing defining an opening; a display assembly carried by the housing; an outer protective cover positioned over the display assembly; a sensor assembly positioned within the opening, the sensor assembly comprising: (i) a sensor cover disposed within the opening and having an accessible and movable outer surface; and (ii) a movement sensor capable of detecting a first movement of the outer surface and providing a first signal in response to the first movement, the movement sensor further capable of detecting a second movement of the outer surface and providing a second signal in response to the second movement, the second movement being in a different direction than the first movement; and a haptic component in communication with the movement sensor and capable of providing, based on the first signal, a first haptic feedback to the sensor cover, and based on the second signal, a second haptic feedback different from the first haptic feedback. Other independent claims are allowed for similar reasons. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MATTHEW YEUNG/Primary Examiner, Art Unit 2694